 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RUBEN RODRIGUEZ BERNAL,                           No. 2:16-cv-2511 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    JEFFREY BEARD, et al.,
15                       Defendants.
16

17          By order filed October 25, 2019, the court partially granted plaintiff’s motion to compel

18   further production of documents from defendant Weeks. ECF No. 39. Defendant Weeks was

19   given fourteen days to file his privilege log and any applicable affidavits necessary to support the

20   privilege asserted. Id. at 13. Fourteen days have now passed, and defendant Weeks has not

21   complied with the order.

22          Accordingly, IT IS HEREBY ORDERED that within seven days of the filing of this

23   order, defendant shall show good cause why he should not be sanctioned for failing to comply

24   with the October 25, 2019 order. Prompt filing of the documentation outlined in the October 25,

25   2019 order will be deemed full compliance with this order and will discharge the order to show

26   ////

27   ////

28   ////
                                                       1
 1   cause. Failure to timely comply with this order shall result in the imposition of appropriate
 2   sanctions.
 3   DATED: November 13, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
